DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 was filed and is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For examination, the Examiner will interpret claim 7 such that it depends from claim 6, which recites the “at least one shear line.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordin et al (US 2006/0181875 A1).
In regard to claim 1, Gordin et al discloses a light shaping visor for removable attachment to a venue lighting fixture (20 and 30) having an outer circumference which is at least partially round, the visor comprising: 
a snoot (70) adapted for removable attachment to the outer circumference (by means of clamps); 
said snoot extending at least partially around the outer circumference; 
said snoot being radially repositionable around the outer circumference. (Figure 4; see at least [0054] and [0055])
Gordin et al fail to disclose an LED venue lighting fixture.
Gordin et al with that of an LED lamp in order to use a lamp with increased efficiency and longer working life. 

In regard to claim 2, Gordin et al discloses a brow (72) affixed to said snoot. (Figure 4; see at least [0054] and [0055])
 
	In regard to claim 5, Gordin et al fails to disclose that the snoot includes an inside surface coated with a reflective material.
	However, in the art of illumination, providing a light incident surface with a reflecting coating is notoriously old and well-known, and it would have been obvious to one of ordinary skill in the at the time of filing to provide the inner surface of the snoot with a reflective coating in order to optimize optical efficiency. 

	In regard to claim 6 and 8, Gordin et al discloses that the brow includes at least one shear line, and as recited in claim 8, that the brow includes multiple shear lines. (This claim is treated broadly—a “shear line” is given an interpretation of a place of where shearing could occur—there are clearly a plurality of lines that satisfy this broad idea—if the applicant wishes to pursue this feature for advancing prosecution, it is advised that structural features of the shear line be included from the specification.)

	In regard to claim 7, Gordin et al fails to disclose that a portion of the brow is removed along said at least one shear line.
	However, it would have been obvious to one of ordinary skill in the at the time of filing to provided guided cutting lines to shape the brow during manufacture in order to simplify manufacturing.
	Moreover, the limitations of “a portion of the brow is removed along said at least one shear line”, are product-by-process limitations. Patentability for such limitations is based on the product itself, not on its method of production. See MPEP 2113	
To further clarify the rejection of claim 7, the applicant has placed the limitation in a product-by-process form, which in turn invoked the rejected as presented. The Examiner appreciates, however, that the applicant is attempting to claim a configured feature of their invention, and to that end suggests the applicant bring additional features regarding the shear line from the specification into the claim, and perhaps further amend the claim to use “configured to” language, such as “a portion of the brow is configured to be removed along said at least one shear line” or the like.

	In regard to claim 9, Gordin et al discloses the snoot is adapted for attachment approximately half-way around the outer circumference. (Figure 4; see at least [0054] and [0055])

Gordin et al fails to disclose that the snoot includes an inside surface coated with a light modifying material, or as recited in claim 12, that the snoot includes an inside surface coated with a light absorbing material.
	However, light modifying and absorbing coatings in the art of illumination are old and well-known, and it would have been obvious to one of ordinary skill in the at the time of filing to provide a light effective coating onto the interior surface of the snoot in order to optimize the resulting light distribution. 

	In regard to claim 13, Gordin et al discloses said snoot includes an inside surface and a reflector is attached to said inside surface. (In review of the instant application, the Examiner fails to see an addition separate element which is separable from the snoot itself—therefore the Examiner understands the reflector to be an integral element which is equivalent to the inside surface of the snoot—it can thus be said that the inside surface of the snoot of Gordin et al is a reflector.)

	In regard to claim 14-16, Gordin et al fails to disclose that the reflector includes an inside surface coated with a light modifying material, and as recited in claim 15, that the light modifying material is highly reflective, and as recited in claim 16, that the light modifying material absorbs light.
	However, light modifying and absorbing coatings in the art of illumination are old and well-known, and it would have been obvious to one of ordinary skill in the at the time of filing to provide a light effective coating onto the interior surface of the snoot in order to optimize the resulting light distribution.

	In regard to claim 17 and 18, Gordin et al fails to disclose that the reflector includes an inside surface having a smooth texture, and as recited in claim 18, that the reflector includes an inside surface having a pebbled texture.
	However, surface texture of reflective surfaces are known to effect light distribution, and it would have been obvious to one of ordinary skill in the at the time of filing to alter the texture of the reflector in order to optimize the resulting light distribution. 

	In regard to claim 19, Gordin et al discloses said brow includes an inside surface and a reflector is attached to said inside surface. (In review of the instant application, the Examiner fails to see an addition separate element which is separable from the brow itself—therefore the Examiner understands the reflector to be an integral element which is equivalent to the inside surface of the brow—it can thus be said that the inside surface of the brow of Gordin et al is a reflector.)

	In regard to claim 20, Gordin et al fails to disclose that the reflector includes an inside surface coated with a light modifying material.
	However, light modifying and absorbing coatings in the art of illumination are old and well-known, and it would have been obvious to one of ordinary skill in the at the time of filing to provide a light effective coating onto the interior surface of the snoot in order to optimize the resulting light distribution.

3, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordin et al (US 2006/0181875 A1) in view of Ewington et al (US 2005/0128752 A1).
	In regard to claim 3, Gordin et al fails to disclose that the snoot extends entirely around the outer circumference.
	Ewington et al teaches a snoot (102/103) that extends entirely around the outer circumference. (Figure 2; see at least [0091])
	It would have been obvious to one of ordinary skill in the art at the time of filing to form the snoot of Gordin et al such that it surrounds the entire circumference of the lamp in the manner taught by Ewington et al in order to collimate the light distribution. 

	In regard to claim 4, Gordin et al discloses that the snoot is adapted for attachment around the outer circumference at multiple positions. (The clasps allow for attachment at multiple positions.)

	In regard to claim 10, Gordin et al fails to disclose that a second snoot adapted for attachment approximately around the remainder of the outer circumference.
	Ewington et al teaches a snoot (102/103) that extends entirely around the outer circumference. (Figure 2; see at least [0091])
	It would have been obvious to one of ordinary skill in the art at the time of filing to form the snoot of Gordin et al such that it surrounds the entire circumference of the lamp in the manner taught by Ewington et al in order to collimate the light distribution. 
Gordin et al and Ewington et al failing to teach a first and second snoot to encircle the entire outer circumference, it would have been obvious to one of ordinary skill in the art at the time of filing to form the snoot of separable pieces in order to simplify manufacturing and assembly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Casper et al (US 2017/0184261 A1) disclose an LED luminaire.
Dost et al (US 2021/0041095 A1) disclose an LED luminaire.
Harder (US 6,497,501 B1) disclose an exterior light.
Jordan et al (US 2018/0356071 A1) disclose a louver accessory.
Klinzer et al (US 2014/0247602 A1) disclose an attachment for a light engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.D/Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875